September 30, 2009 THE DREYFUS/LAUREL FUNDS, INC. -Dreyfus BASIC S&P 500 Stock Index Fund -Dreyfus Bond Market Index Fund -Dreyfus Strategic Income Fund THE DREYFUS/LAUREL FUNDS TRUST -Dreyfus High Yield Fund DREYFUS INVESTMENT FUNDS -Dreyfus/The Boston Company Small/Mid Cap Growth Fund ADVANTAGE FUNDS, INC. -Dreyfus Midcap Value Fund -Dreyfus Total Return Advantage Fund DREYFUS MANAGER FUNDS I -Dreyfus S&P STARS Opportunities Fund DREYFUS INDEX FUNDS, INC. -Dreyfus Smallcap Stock Index Fund - Dreyfus International Stock Index Fund DREYFUS MIDCAP INDEX FUND, INC. STRATEGIC FUNDS, INC. -Dreyfus Select Managers Small Cap Value Fund DREYFUS PREMIER GNMA FUND, INC. -Dreyfus GNMA Fund DREYFUS SHORT-INTERMEDIATE GOVERNMENT FUND Supplement to Current Statement of Additional Information The following information supplements the information contained in the section of the respective Funds Statement of Additional Information entitled Description of the Company and Fund[s]Investment Restrictions: The Fund has adopted a policy prohibiting it from operating as a fund-of-funds in reliance on Section 12(d)(1)(F) or Section 12(d)(1)(G) of the Investment Company Act of 1940, as amended. With respect to each Fund, except Dreyfus BASIC S&P 500 Stock Index Fund, Dreyfus Bond Market Index Fund, Dreyfus Smallcap Stock Index Fund, Dreyfus International Stock Index Fund, Dreyfus Midcap Index Fund, Inc., Dreyfus GNMA Fund and Dreyfus Short-Intermediate Government Fund, the following information supplements the information pertaining to the Funds Class I shares contained in the section of the respective Funds Statement of Additional Information entitled How to Buy Shares: Class I shares are offered to certain funds in the Dreyfus Family of Funds. With respect to Dreyfus GNMA Fund, the following information supplements the information pertaining to Dreyfus GNMA Funds Class Z shares contained in the section of Dreyfus GNMA Funds Statement of Additional Information entitled How to Buy Shares: Class Z shares are offered to certain funds in the Dreyfus Family of Funds.
